Title: From James Madison to William Lee, [ca. 8 September] 1817
From: Madison, James
To: Lee, William


Dr. Sir[ca. 8 September 1817]
I have just recd. the inclosed letter from Mr. Capellano, and write him the answer also inclosed. Be so good as to seal and forward it. As it is not presumable that a Model in clay without a Marble copy, would induce him to visit me, and as the expence of the latter is not to be thought of, it will be best to let the object vanish, in a manner most delicate towards the artist; and I must apologize for devolving on you the task of bringing it about.
